IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEREMIAH SCOTT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5858

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 7, 2016.

An appeal from an order of the Circuit Court for Bradford County.
Robert Groeb, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant; Jeremiah Scott, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.